FILED        11/18/2020
                                                                                             07/21/2020
                                                                                          Commission on Practice
                                                                                           of the Supreme Court
                                                                                             State of Montana
                                                                                                        Case Number: PR 20-0262
   Jennifer Wcbber
    Attorncy at:Law
    124 North 29th St., No. 401
   Billings, MT 59101 •
 3 .(406) 28-1-3113
   jennifer@webberplle.com
 4
       ResporideaPro Se
 5

 6

 7

 8                        BEFORE THE COMMISSION:ON PRACTICE-OF THE

 9                          SUPREME:COURT OF THE'STATE:33F MONTANA

ID                                          * * * * ** * * * * * * *

       IN THE MATTER OF JENNIFER WEBBER,                      ) Supreme CourtCase No. PR 20-0262
                                                              )    •
       An Attorney at:Law,                                    ) ODC File Nos. 19-094 and 20-010
                                                              )
       Respondent.                                            ) CONDITIONAL ADMISSION AND
                                                              ) AFFIDAVIT OF-CONSENT
14                                                            )

15            STATE-OF       Montana
                                                           • ss.
16 •          :COUNTY OF Yellowstone                       )

17

18            JENNIFER WEBBER,being first duly sworn upon -oath deposes an&affirms as,follows.

19             1.     I am the respondent. Ltender my conditional admission and,make this affidavit:of

20     .consent pursuant to Rtile 26, Montana Rules for Lawyer Disciplinary Enforcement (2018),in

21:    exchange for the stated forms-of discipline.
22        •   2.      I am a lawyer against whom a formal complaint has been tiled alleging ethical
                                                                         / •
.23
       :misconduct.. 1.am informed and aware of the allegations,against me and nnderstandt that, if those
24
       allegations are :proved by clear and convincing evidence, there exist grounds for discipline
25
       against me.




       CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT - Page
                                                                                                                     .04
                  3.      I present this affidavit of consent and my tendered admission.to an Adjudieatory

           Panel of the Cormnission,on Practice in ,exchange for the form of discipline describedbelow. If
     3
           the Commission ,on. Practice approves my tendered admission, I acknowledge my tendered
     4
           adinission is subject to acceptance or rejection by the Montana Supretue Court._ If my
     5
           .conditional adtnission is rejected by dither the Commission,on Practice or the Supreme Court,
     6
           itlien I understand rny adrnission shall be deemed withdrawn•and,cannot be used against me in
     7
           this or any subsequent,proceeding.
     8
                  4.       My consent to. discipline is freely and voluntarily tendered. I: am.not Subjett to ,

    10
           coercion. or duress of any kind.       I. am fully aware of.the implications of submitting rny

    1,1    conditional admission and affidavitorconsent.

    12 •          5.       Consistent with the foregeing, 1 admit all the .material faets as alleged in the

    13     Oniplaint are true, and no Counts will- be dismissed. Specifically, I admit:

    14                 A: I was admitted tolhe practice- of law in the -State Of Montana in 2013, at which
    15                     tirne I took the oath required for admission, wherein I agreed to abide by the
    16
                           Rules of Professional Conduct, the Disciplinary. Rules adopted by the Suprerne
    17
                          Court, and the highest standards of honesty,.justice and morality, including, but
•   18
                          not limited t6, those outlined in parts 3 and. 4 of Chapter 61, Title 37, Montana
    19
                          -Code Annotated..
    .20
                                       .:0DC File No: 19-094.— WeberMatter
    21
                       B. Jn,relation to ODC Eile No, 19;-094, I admit to4he follow.ng .. .acts as, outlined in
    22

    23                    Counts 1 through:64)f the,Complaint ODC fileditrCase No..PR 20=0262:.

    24                 C. James Weber.and his wife("Webers")retained me-in March 2019 to,asSistin their

    25                    estate,planning. Aftertwo meetingsrdiscussingtheir needs, the Webers paid* a




           ,CONDITIONAL ADMISSION AND AFFIDAVITOF,CONSENT -.Page 2
                  $2,700 retainer and gavelne:pertinent and necessaly information,to begin drafting

 2                their estate planning documents.

               D: I failedto :prepare,or complete the estate planning documents for the Webers and
 4
                  failed:10 provide any work .product- or send them &billing statemcnt. As &result;

                  Webers were forced to hire another _lawyer, who prepared their estate planning
 6
                  documents Withindays.and charged $855.
 7
               E. ktyfailure to:carry,out the-representation of my-clients for-which they retained:me

                  with- reasonable diligenCe violated-Rule 1.3, MRPC.
 9
               F. W.ebers attempted to.contact,rne:by phone and email on numerous.occasions, but I
10

11                failed to -respond to them until May 4, 2019 after they requested a refund of the

12                 uneanied portion of the retainer and the return.oltheir originat documents.-

13             -G. .When i spoke withWebers on May 4, 2019, I informed them of my recent-health

14                 issues and 'offered to deliver the final draft of their estate planning documents.
15                :Webers agreed to meet on the day I suggested and. requested I confirm the
16
                   meeting with them. :I fitiled to respond to Webers' email, failed   meet With:them ,
:17
                   and.failed:to provide the -documents I asserted were'complete,
18
               R. -Webers and their daughter made several additional attempts.to contact-me-without
19
                   success. In their last correspondence, they demanded.a refund of the unearned.
20
                   retainer and:their original documents. 1 failed to:respond.
21
              . I. .By:failing to,reasenably'communicate with Webers -and!failing.to. respondto their
22

23                 inquiries,"violatedaule 1.4, MRPC.

24    1//

25    1//




      CONDITIONAL ADMISSION 4ND.AFFIDAVIT OF CONSENT - Page 3
               J. After cellecting $2,700 ftom Webers, 1 failed to,complete the legal services for

                   which I was hired.   ftirther faik& to,refund all or a portion,of the retainer to-the

-3                 Webers atthactime, despite their requests.
4
               K. Webers sought and-,obtained a defanftjudgment again§t me for return,ofitheir
 5
                   retainer payment.and documents,,plus costs wendedyfor a ,total,of S2,805. Since
6
                   the filing of thc Complaint in this matter, 1 have -paid the judgment in full and -
 7'
                   returned the copies of the essential documents . provided to ine during ,our

                   meetings.
9

10
                L. By collecting an unreasonable fee from Webers and failing to complete legal
                   services for which 1 was hired to,do, 1 violatecl Rule 1.5(a), MRPC.             •

12              M. My. failure to return. Webers' origihal documents and refund the unearned fees

13                 violated Rule 1. I 6(d), MRPC.

F4              N. I failed to provide a written fee agreement or other writing memorializing the fee
15                  anangement, including the scope of representation and basis or rate of the fee, in
16
                    viblation of Rule 1.5(b),
17
                O. [informed Webers 1 was having health problems, which caused the delay and lack
18
                    Of Communication. Once I became aware.my health-issues, impaired my ability to
19
                   .represent. Webers diligently and to reasonably comtnunicate with them; I was
20
                   - obligated to withdraw from representing-them. My inability and failure to ,do so
21
                    violatedRule 1.16(a); MRPC.
22

93              P. After Webers paid me a $2,700'retainer in NarCh 2019, 1 did,not deposit any of

24                  the funds into my:10LTA trust account. -My failure to --deposit Webers' retainer

25                  into my IOLTA Arust account and maintain it - in the .account until it was earned

                    violated Rules 1.    and 1.18, MRPC.



      rCONDIT/O1VAL ADMISSION MID AFFIDAVIT OF CONSENT - Patge 4
                                    ODC File No. 20-010 — Gill.Matter

                Q. In relation,to ODC File No: 20=310; I admit to,,the following facts as,outlinedAn
3
                •   Counts Tthrough 10Tof the Complaint: ODC'filedinCase No:PR 20-0262:
4
                R. In.April 2019, Janice and:Randy Gill t("Gills");hired..me to,.assist them, iri seeking
                                                                                      .
                    guardianship of Randy's mother,                and conservatOrship over her estate.

                    -Our first meetinglvas,on Apri1101,201-9, on agriday afternoon. The Gillspai&me.

                    S1004cash,at their:initial meeting for the filing fee anolsubsequently. paid $2,500

                    by •credit card for my retainer. They expresscd the matter was urgent due to

                    specific - family ,Opiamics; they were . already acting as L:K.G.'s primary
io

                    caregivers.

1'5             $. Iprepared, the docuinents- over the weekend, aft.on April 11'41 filed the néeessary

13                  paperwork to initiate .the guardianship and conservatorship ,on • Gills' behalf, and-,

14                  the Court Ordered .the appointment of a physician, visitor, attorney, and • Gills as
15                  temporary co-guardians and co-conservators. The Letters of Guardianship and

16
                    .Conservatorship    were obtained      on   April   12(11, 2019. The      temporary
17
                    conservatorship/guardianship would expirc October 12, 2019.
18
                T. •Over the next-six.months, Gills attempted to contact me numerous times.by-phone
19
                    calls, text-messages, and emails. I did not respondLto all communications-during
20
                    this time.
2t
               lj. On September 12,:2019; filed a motion to-extend the temporary guardianship;
22

23                  which the Court granted on .Septernber 24'" and -scheduled a hearing • for

24                  Noveniber 7th. 1 failea to,flotify   lls ofthe,hearing,

25    Vil




      ,CONDITIONAL ADMISSION AND 4FPIDAvITOF CONSENT - Page 5
                    V. -Gills were forced to hire and.pay a,new attorney, Andrew 'Billstein ("Billstein"),

                         to complete the guardianship/conservatorship matter. Billstein's firm chargcd
     3                   Gills $500,„plus costs.
    4
                    W. On .October 25, 2019, Billstein attempted to. cOntact me and requested I sign. and
     5
                         return the attached notice of stibstitution of counsel; time was of the essence. I
    6
                         failed4o timely respond, and Billstein was forced to seek substitution without.my
    7
                         cooperation, causing delay.
    8
                    X. Billstein,successfully completed the guardianship and conservatorShip.matter after
    9
                         the December 5, 2019 hearing when Gills were.appointed full co-guardians and
    10

    1,1                  co-conservators.

    12              Y. My failure to act with reasonable diligence of make rcasonable efforts to.expedite

    13                   Gills' ,petition for gUardianship/conservatorship consistent with their interests

    14                   violated Rules 1.3'and 3.2, MRPC.
    15
                    Z.     My failure to    kecp my clicnts reasonably informed or to respond to their
    16
                         inquiries about the status of the matter violated Rule 1.4, MRPC.
    17
                    AA. On April 5, 2019;I tollected a $2,500.retainer.from. Gills but failed to complete
    18
                         the work for•which.they hired.me to do. After Billstein suggested I refund the
    1.9
                         unearned portion of the retainer and after Gills requested a refund, of at least
    20
                         $2;000, I failed ,at.that time to. refund.any portion.of the retainer, despite knowing
    21
                         they weradue at least a partial refund. Sineathe filing,of the Complaint in this
s

    23                   matter,thave returne&thaful 1 retainer.of$2500qathe.Gills.

    24              BB. By collecting a retainer from Gills and failing to complete the services for

    25                   which they hiredmato-da, 1 tharged.an, unreasonable feain-Vialation.Rtile 1.5(a),

                         MRPC.



          !CONDITIONAL ADMISSION AND AFFIDA VITOFCONSENT - Page 6
 1              CC. My failure to return property belonging to ,Gills (a -retainer -refund. of tie

                        unearned fees) atler .my representation was -terminated violatcd Rae- 1. I 6(d),
3,                      MRPC.
4
                DD. Iasserted my health issues affected my ability to'complete the legal services for
5
                        whiCh 4- was hiredand.toqespondfito Gills' and BillStein's attempts to,contact
6
                        ,causing•delay.
7
                EE. When it-became clear coubinot fulfill my,&ties to Gills, I was.obligated-to
8
                        withdraw frotn:representation and refund any unearned fees. My faihire to,d6-sO
9
                        .violatedRule I. l.6(a), MRPC.
10

                .FF.. AfterGills paidipe a $2,500 retainer in April.2019, 1 did not deposit any ofthe

12                      funds into my IOLTA trust account. My failure to deposit Gills' retainer into,my

13 :            •       IOLTA trust account and maintain it in the account until it was earned violated     •

14                      Rules 1.15 and 1.18, MRPC. •
15                  •   I:tender rny admissionsin exchange for the following;
                                          •
1:6
                            A. Indefinite Suspension, for a minimum of seven (7) months;
17
                           :B. • Prior to reinStatement,I shall comply with the following conditions:
18
                                   I): Undergo a -mental health evaluation by _ a licensed clinical;
19
                                          psyChiatrist or psychologist. at rny own expense and submit the
20
                                          evaluation report to ODC;
21

22
                                   2) Provide. releases to allow 'ODC and my • mental health care

23                                        providers tO discuss the reports and findings and my. continued

24                                        treatment progress;;and,

25                                 3) Comply with Rules 30 and 32, MRLD.E.




       CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT-Page 7
                 C. Upon reinstatement, I shall comply with the following conditions for a

                    periodhof three(3),years:

                       .1) Comply. with all recommended treatment !plan(s) of rny mental:

                           health care . providers and continue treatment for mental health

                           issues pursuant toPthe recommended treatment plan(s);

                       2) Continue to consult with Mike Larson, LaWyers' Assistance

                           Prögram,(LAP) Coorclinator, and file with the ODC Mr. Larson's

                           written recommendations for the. means .by which I can best

                           address:the emotional and mental health issues I, had been facing in

                           order to allow me to effectively and ethically return to;the praCtice •

                           of law;

                       3) Continue to- meet with Mr. Larson Monthly by phone or hi person

                           and/or attend a LAP meeting held in :the nearest city to me•weekly

                          • or aseft= as the meetings take place;

                       4) Participate in ODC's Mentorship Program: and complete the

                           supervisedtask checklist;

                       5) Not engage in,the solo practice oflaw without written approval•of

                           my • th6ntOr,   my health care providers and ODC, and upon

                           submitting, written; adequate      procedures     relative :to. case

                           management•and.adhering to,those Procedures;-and       .

                       6) 'Obey all Iaws and Montana Rules•of Professional Procedure; any

                           violation of the MRPC or any federal•or state law will.constitute

                           violation ofErCourt Order                 in:further discipline.




COND1T1ONAL ADMISSION AND AFFIDAVIT 01? CONSENT -.Page 8
                    D. Payment,of costs incurred by the Office of Disciplinary Counsel. and the

 2                      Commission, on ,Practice in'connection vith this:matter. •
 3
           RESPECTFWLL):" SUBMITTED this             1104 day of July,,2020,
 4

 5

 6
                                                           e lifer             spondcnt Pro Se
 7

 8         SUBSCRIBED AND SWORN TO before me this                      day of  :SAA4     ,2020:
 9

10                            • CHANTAL.GAVIN
                            NOTARY PUBLIC tor the
111                             State of Montana
                          Residing at Bilfings, Montana
                             My Commission Expires
12                                May 01,2023

`13

14

15.

16

17

18

19


20

21


22


23

24

25




      CONDITIONAL /MISSION AND AFFIDAVITOFGONSENT- Page 9
                                      .E'llTIFICATECIFSERVICE
2
            Uhereby certify that-on,this   day.of                  ,2020, I served4,copy of the
3

     foregoing document,op,ODC-bY-emailing a copy'to. Chi f DisciplinatyCounsel Parnela D. Bucy

     at.pbucy(dimontanaodc.org.




10




13

14

15

16

17

t8

19

20

21

22

23

24

25




     C:ONDITIONAL ADMISSION AND AFFIDAVITOFEONSENT - Page 10